DETAILED ACTION
Claims 1-20 received on 05/13/2019 are considered in this office action. Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2019 and 08/26/2020 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claims 1 and 11: input data receiver (generic placeholder) configured to (function) 
Claims 1, 7, 9, 11, 13 and 14: control mapping model (generic placeholder) configured to (function) 
Claims 6: radial basis function network (generic placeholder) configured to (function) 
Claims 11, 12 and 17: machine control system (generic placeholder) configured to (function)
Claim 12: machine learning system (generic placeholder) configured to (function)
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding “input data receiver” and “control mapping model”, they are interpreted to cover the corresponding structure of electronic control module (ECM) or processor and equivalents thereof as supported by FIG. 2 and a portion of paragraph [0025] of the specification reproduced below:
[0025] An on-board computing system 202, such as an ECM 118, can also include an 


Regarding “machine control system”, it is interpreted to cover the corresponding structure of electronic control module (ECM) or processor and equivalents thereof as supported by FIG. 2 and a portion of paragraph [0018] of the specification reproduced below:
[0018]       The machine 100 can have an electronic control module (ECM) 118. The ECM 
can be a machine control system that can adjust an electric current, such as a valve solenoid current, provided to one or more valves 104. The ECM 118 can process input data, including 
operator commands and/or data about the current state of the machine 100, and determine electric currents to be provided to one or more valves 104 that can cause movement of the hydraulically-controlled components.

Regarding “machine learning system”, it is interpreted to cover the corresponding structure of processors and equivalents thereof as supported by FIG. 2 and a portion of paragraph [0027] of the specification reproduced below:
[0027]         As will be explained in more detail below, in some examples the model weights 
222 can be generated by a machine learning system 224 executing on an off-board computing system 204, and the model weights 222 can be transferred from the off-board computing system 204 to the system memory 208 of the on-board computing system 202 to be used by the 

Regarding “radial basis function network”, it is interpreted to cover the corresponding structure of neural network within the machine learning system or ECM or processor and equivalents thereof as supported by FIG. 2 and a portion of paragraph [0045] of the specification reproduced below:
[0045]         At operation 504, the training data and corresponding training labels can be 
provided to the machine learning system 224 to train a set of model weights 222. The machine learning system 224 can have a deep learning framework, and can have various types of architectures, including a multi-layer perceptron, a complex neural network, a long short-term memory network, or other architectures. As one non-limiting example, the machine learning 
system 224 can have an architecture with a Radial Basis Function (RBF) network followed by a dense fully-connected neural network layer. In some examples, the machine learning system 224 can at least partially train model weights 222 based on backpropagation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 10-12, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DAI et al. (CN 102041824 A, hereinafter DAI).

DAI is cited in the IDS received on 08/26/2020. The translation of DAI referred by the Examiner is attached.

Regarding claim 1, DAI teaches a machine control system, comprising: 
memory storing a set of model weights trained using a machine learning system based on a training dataset (FIG. 1; par [0008]: “(2) training BP neural network module: the training sample of the BP neural network module of sample data collected in step (1) respectively as the dynamic arm, bucket pole, bucket, pre-programmed BP neural network control program in the controller, through the adaptation of the learning function to train, to satisfy the precision of the neural network weights and thresholds so as to obtain the trained BP neural network”; Claim 1: “the software program in the programmable controller comprises a BP neural network module for controlling the swing arm, a BP neural network module for controlling the hopper rod, a BP neural network module for controlling the bucket and a BP electro-hydraulic control module for controlling the electro-hydraulic proportional valve”, wherein training the neural network to “satisfy the precision of the neural network weights” indicates that the trained neural network comprises a set of model weights trained using a machine learning system based on a training dataset, and “software program in the programmable controller comprises a BP neural network module” indicates memory storing the trained neural network), wherein the training dataset correlates preset displacements for a hydraulic valve of a machine to movement parameters of a component of the machine measured when the hydraulic valve is set according to the preset displacements and the component is moved at least in part by the hydraulic valve (par [0008]: “(1) training sample obtained by a driver firstly repeatedly excavating movement under the set condition. according to the preset time interval sampling laser locator record relative position e predetermined excavating object and working device, each angle sensor respectively collect the relative corner sample information #n recording movable arm, dipper and bucket, each pressure sensor respectively collect recording movable arm oil cylinder; sample information P of the pressure bucket rod oil cylinder and a bucket oil cylinder, rotating speed sensor collects engine rotating speed sample information n, and sampling the movable arm, bucket, a bucket oil cylinder electro-liquid ratio valve control signal u”; Claim 1: “(2): a programmable controller with software program is arranged, wherein a signal output end of each sensor is connected with the programmable controller, an output end of the programmable controller is connected with a control end of each of the swing arm oil cylinder electro-hydraulic proportional valve, the hopper rod oil cylinder electro-hydraulic proportional valve and the bucket oil cylinder electro-hydraulic proportional valve”, wherein “repeatedly excavating movement under the set condition” which also results in “sampling the movable arm, bucket, a bucket oil cylinder electro-liquid ratio valve control signal u” indicates training dataset correlates preset displacements for a hydraulic valve of a machine to movement parameters of a component of the machine measured when the hydraulic valve is set according to the preset displacements, because the preset excavating movement will result in preset control signal u of the electro-hydraulic proportional valve which corresponds to preset displacements  for a hydraulic valve as the control signals cause displacement in the hydraulic valve. The “electro-hydraulic valve” actuates the “cylinder” to generate pressure to move the components, thus component is moved at least in part by the hydraulic valve); 
an input data receiver configured to receive an input command associated with the component of the machine and machine state data from one or more sensors positioned on the machine (par [0008]: “(1) training sample obtained by a driver firstly repeatedly excavating movement under the set condition […] (3) a laser locator for measuring current excavating object and the movable arm, bucket pole, bucket of relative position data e (t). each angle sensor respectively collect the relative rotation of the movable arm, dipper and bucket corner theta (t), each pressure sensor respectively measure the movable arm oil cylinder and a bucket oil cylinder and a bucket oil cylinder pressure sample information P (t), speed sensor collects engine rotating speed sample information n (t)”, wherein driver firstly repeatedly excavating movement under the set condition indicates an input data receiver configured to receive an input command associated with the component of the machine and ); and 
a control mapping model configured to use the set of model weights to map a combination of the input command and the machine state data into a predicted displacement of the hydraulic valve that causes movement of the component in response to the input command (Claim 3: “(5): comparing the data obtained in step (3) with that obtained in step (4), calculating the position difference Delta e(t+1), and using the other data of step (4) for forming the system input amount at the next time; (6): repeating step (3) to (5), via a cyclic iteration of the whole control system, controlling the track of the work device during the whole excavating process.”, wherein “position difference Delta e(t+1)” corresponds to input command and “other data of step (4)” corresponds to machine state data and the output of the neural network is the control signal which causes movement of the component in response to the input command).

Regarding claim 3, DAI teaches the machine control system of claim 1. DAI further teaches  wherein the movement parameters include at least one of positional coordinates, velocity, or acceleration of the component as measured during testing when the hydraulic valve is set according to the preset displacements and the component is moved at least in part by the hydraulic valve (Claim 3: “An automatic control method of excavating machine work device, comprising the following steps: (1): obtaining a training sample: firstly repeatedly excavating via a driver under a set work condition, then sampling according to a preset time gap: wherein the laser locating instrument records the opposite positions (e) of the set excavating object and the work device, each angle sensor separately collects and records the rotating angle sample information (Theta) of the swing arm, the hopper rod and the bucket, each pressure sensor separately collects and records the pressure sample information (p) of the swing arm oil cylinder, the hopper rod oil cylinder and the bucket oil cylinder, the rotating speed sensor collects the rotating speed sample information (n) of the engine; and sampling the control signal (u) of each of the swing arm, the hopper rod, the bucket oil cylinder electro-hydraulic proportional valve”, wherein, as mentioned in claim 1, “repeatedly excavating via a driver under a set work condition” and measuring the corresponding the control signal (u) indicate hydraulic valve is set according to the preset displacements, and “opposite positions (e)” and  “rotating angle sample information (Theta)” corresponds to the corresponding positional coordinates moved by hydraulic valve).

Regarding claim 4, DAI teaches the machine control system of claim 1. DAI further teaches wherein the training dataset correlates preset displacements for the hydraulic valve along with other preset parameter values to the movement parameters (par [0008]: “An automatic control method of excavating machine work device, adopting said automatic control system, comprising the following steps: (1) training sample obtained by a driver firstly repeatedly excavating movement under the set condition. according to the preset time interval sampling laser locator record relative position e predetermined excavating object and working device, each angle sensor respectively collect the relative corner sample information #n recording movable arm, dipper and bucket, each pressure sensor displacements for the hydraulic valve and “pressure” correspond to other preset parameter values and “relative position e”, “each angle sensor respectively collect the relative corner sample information #n recording movable arm, dipper and bucket” correspond to the movement parameters).


Regarding claim 5, DAI teaches the machine control system of claim 1. DAI further teaches wherein the machine learning system comprises a radial basis function network with a fully-connected neural network layer (FIG. 1, wherein FIG. 1 shows a neural network with a single hidden layer, thus indicating a radial basis function network with a fully-connected neural network layer).

Regarding claim 6, DAI teaches the machine control system of claim 5. DAI further teaches  wherein the radial basis function network is configured to train the set of model weights at least partially using backpropagation to adjust the set of model weights over a plurality of iterations (par [0008]: “(2) training BP neural network module: the training sample of the BP neural network module of sample data collected in step (1) respectively as the dynamic arm, bucket pole, bucket, pre-programmed BP neural network control program in the controller, through the adaptation of the learning function to train, to satisfy the precision of the neural network weights and thresholds so as to obtain the trained BP neural network,”, wherein “BP” stands for backpropagation, thus indicating train the set of model weights at least partially using backpropagation to adjust the set of model weights over a plurality of iterations).

Regarding claim 7, DAI teaches the machine control system of claim 1. DAI further teaches wherein the control mapping model causes an electric current to be provided to the hydraulic valve that causes the hydraulic valve to move to the predicted displacement (par [0016]: “5) the step 4) to obtain the control signal as system input quantity of the electro-hydraulic control system module c4, c5 and c6, amplified by the power amplifier and electro-hydraulic proportional valve. converting the electric signal is a pressure signal for controlling each working oil cylinder pressure and to control the travel of each working oil cylinder, the lower an instant of movable arm, bucket, relative position of the bucket, through program conversion output is next transient excavating object and movable arm. the bucket rod, the relative position of the bucket”).

Regarding claim 10, DAI teaches the machine control system of claim 1. DAI further teaches wherein the machine state data includes one or more of: pump pressure, hydraulic cylinder pressure, and positional data associated with the component or other components of the machine (par [0016]: “3), a sensor measures the current movable arm, dipper. corner of the bucket, a pressure signal, a digging object relative position signal, rotating speed signal of engine and oil cylinder hydraulic control proportion valve control input signal”; Claim 3: “(3): using the laser locating instrument for measuring the opposite position data e(t) of each of the current excavating object, the swing arm, the hopper rod and the bucket, using each angle sensor for collecting the opposite rotating angle Theta(t) of each of the swing arm, the hopper rod and the bucket, using each pressure sensor for measuring the pressure sample information p(t) of each of the swing arm oil cylinder, the hopper rod oil cylinder and the bucket oil cylinder, using the rotating speed sensor for collecting the rotating speed sample information of the engine;”).

Regarding claim 11, DAI teaches a machine, comprising: 
a substantially rigid frame (FIG. 3; Abstract: “The invention claims an automatic control system of excavating machine work device and control method, the system comprises a swing arm, a hopper rod, a bucket angle sensor, a swing arm oil cylinder, a hopper rod oil cylinder and a bucket oil cylinder electro-hydraulic proportional valve”); 
a hydraulic valve configured to open to different displacements (FIG.3; Abstract: “(2): a programmable controller receives the signal of each sensor for controlling the electro-hydraulic proportional valve”); 
a component connected to the substantially rigid frame, wherein the hydraulic valve is configured to move the component relative to the substantially rigid frame (FIG. 3; Abstract: “3): a BP neural network module is used for controlling. The invention can accurately control the position and the gesture of the bucket so as to automatically operate the work device of the hydraulic excavating machine”, wherein the excavator in FIG. 3 shows the bucket and arms moving relative to the rigid frame); 
one or more sensors carried by the machine that are configured to measure machine state data (FIG. 3; Abstract: “the system comprises a swing arm, a hopper rod, a bucket angle sensor, a swing arm oil cylinder, a hopper rod oil cylinder and a bucket oil cylinder electro-hydraulic proportional valve, (1): wherein a laser locator is arranged for detecting the opposite positions of the excavating machine work device and the excavating object”); 
a machine control system configured to control displacement of the hydraulic valve (par [0016]: “, 5) the step 4) to obtain the control signal as system input quantity of the electro-hydraulic control system module c4, c5 and c6, amplified by the power amplifier and electro-hydraulic proportional valve. converting the electric signal is a pressure signal for controlling each working oil cylinder pressure and to control the travel of each working oil cylinder, the lower an instant of movable , wherein the machine control system has limitations similar to those of claim 1, and therefore is rejected on the same basis.

Regarding claim 12, it recites a machine having limitations similar to those of claim 6, and therefore is rejected on the same basis.

Regarding claim 15, it recites a machine having limitations similar to those of claim 10, and therefore is rejected on the same basis.

Regarding claim 16, DAI teaches a method, comprising: 
obtaining test sequence data by performing a plurality of test sequences on a machine according to a parameter grid that defines a plurality of predefined valve displacements (par [0008]: “(1) training sample obtained by a driver firstly repeatedly excavating movement under the set condition […] (3) a laser locator for measuring current excavating object and the movable arm, bucket pole, bucket of relative position data e (t). each angle sensor respectively collect the relative rotation of the movable arm, dipper and bucket corner theta (t), each pressure sensor respectively measure the movable arm oil cylinder and a bucket oil cylinder and a bucket oil cylinder pressure sample information P (t), speed sensor collects engine rotating speed sample information n (t)”, wherein “repeatedly excavating movement under the set condition” indicates performing a plurality of test sequences on a machine according to a parameter grid that defines a plurality of predefined valve displacements, as mentioned in claim 1), wherein performing a first test sequence of the plurality of test sequences includes: 
actuating a hydraulic valve based at least in part on a first valve displacement of the plurality of predefined valve displacements, wherein actuating the hydraulic valve causes movement of a component of the machine (par [0008]: “(1) training sample obtained by a driver firstly repeatedly excavating movement under the set condition […]); and 
measuring first test sequence data indicative of movement of the component caused by actuation of the hydraulic valve (par [0008]: “(3) a laser locator for measuring current excavating object and the movable arm, bucket pole, bucket of relative position data e (t). each angle sensor respectively collect the relative rotation of the movable arm, dipper and bucket corner theta (t), each pressure sensor respectively measure the movable arm oil cylinder and a bucket oil cylinder and a bucket oil cylinder pressure sample information P (t), speed sensor collects engine rotating speed sample information n (t)”); 
training a set of model weights using a machine learning system by: 
using the test sequence data in training data (FIG. 1; par [0008]: “(2) training BP neural network module: the training sample of the BP neural network module of sample data collected in step (1)”); 
using the plurality of predefined valve displacements in training labels (par [0008]: “(1) training sample obtained by a driver firstly repeatedly excavating movement under the set condition. according to the preset time interval sampling laser locator record relative position e predetermined excavating object and working device, each angle sensor respectively collect the relative corner sample information #n recording movable arm, dipper and bucket, each pressure sensor respectively collect recording ; and 
iteratively adjusting the set of model weights until the set of model weights predicts the training labels from the training data such that a loss metric is below a predefined threshold (par [0008]: “(2) training BP neural network module: the training sample of the BP neural network module of sample data collected in step (1) respectively as the dynamic arm, bucket pole, bucket, pre-programmed BP neural network control program in the controller, through the adaptation of the learning function to train, to satisfy the precision of the neural network weights and thresholds so as to obtain the trained BP neural network”, wherein “training BP neural network module” indicates iteratively adjusting the set of model weights until the set of model weights predicts the training labels from the training data such that a loss metric is below a predefined threshold, which is well known in supervised learning); 
receiving an input command associated with the component (par [0008]: “(5) obtained in the step (C3) and step (4) to obtain the data, calculating position difference theta + l), and form the system input quantity of next one time and other data of the step (4), (6) repeating step (C3) to (5), through iteration of the whole control system and finally realizes the working device trajectory control in the whole excavating process”); 
receiving machine state data from one or more sensors on the machine (par [0008]: “(3) a laser locator for measuring current excavating object and the movable arm, bucket pole, bucket of relative position data e (t). each angle sensor respectively collect the relative rotation of the movable arm, dipper and bucket corner theta (t), each pressure sensor respectively ; and 
generating a predicted displacement of the hydraulic valve by using the set of model weights to map a combination of the input command and the machine state data to the predicted displacement (FIG. 1; par [0016]: “4) as the controller 5 the step measuring signal input, through the BP neural network control module cl. c2, c3, to obtain the next instant each working oil cylinder hydraulic control proportion valve control signal, 5) the step 4) to obtain the control signal as system input quantity of the electro-hydraulic control system module c4, c5 and c6, amplified by the power amplifier and electro-hydraulic proportional valve. converting the electric signal is a pressure signal for controlling each working oil cylinder pressure and to control the travel of each working oil cylinder, the lower an instant of movable arm, bucket, relative position of the bucket, through program conversion output is next transient excavating object and movable arm. the bucket rod, the relative position of the bucket”), 
wherein controlling displacement of the hydraulic valve, based at least in part on the predicted displacement, causes movement of the component in response to the input command (FIG. 1; FIG. 3; par [0016]: “5) the step 4) to obtain the control signal as system input quantity of the electro-hydraulic control system module c4, c5 and c6, amplified by the power amplifier and electro-hydraulic proportional valve. converting the electric signal is a pressure signal for controlling each working oil cylinder pressure and to control the travel of each working oil cylinder, the lower an instant of movable arm, bucket, relative position of the bucket, through program conversion output is next transient excavating object and movable arm. the bucket rod, the relative position of the bucket”).
	
Regarding claim 17, it recites a method having limitations similar to those of claim 6, and therefore is rejected on the same basis.

Regarding claim 20, it recites a method having limitations similar to those of claim 10, and therefore is rejected on the same basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DAI and Song et al. (NPL-Neural adaptive control of excavators).


    PNG
    media_image1.png
    523
    584
    media_image1.png
    Greyscale


Regarding claim 2, DAI teaches the machine control system of claim 1. DAI further teaches wherein the input command indicates a velocity for the component (FIG. 1; Claim 3: (4): taking the data obtained in step (3) as an input of the trained BP neural network module, and taking the control input amount u(t) of the electro-hydraulic control module of each of the swing arm, the hopper rod and the bucket oil cylinder, then using the electro-hydraulic control module for controlling the route of each of the swing arm, the hopper rod and the bucket oil cylinder for obtaining the position e(t+1) of each of the swing arm, the hopper rod and the bucket on the next time, the relative rotating angle Theta(t+1), the oil cylinder pressure p(t+1) and the rotating speed n(t+1) of the engine; (5): comparing the data obtained in step (3) with that obtained in step (4), calculating the position difference Delta e(t+1), and using the other data of step (4) for forming the system input amount at the next time; (6): repeating step (3) to (5), via a cyclic iteration of the whole control system, controlling the track of the work device during the whole excavating process”, wherein position difference Delta e(t+1) indicates input command indicates a velocity for the component, as velocity can be derived from position and time step. For example, smaller position difference “Delta e(t+1)” in a given time step corresponds to a smaller velocity. Position difference “Delta e(t+1)” is automatically set according the “programmable controller”, thus is not a human operator), but fails to specifically teach input command for the component requested by an operator of the machine. 
However, Song teaches input command for the component requested by an operator of the machine (pg 4 right col: 5. Simulation Results: “Computer experiments were carried out to test the viability of the proposed controller for soil digging tasks. By the planning, a typical trajectory to be executed by the excavator (Fig. 10) was determined in the cartesian (world) coordinate system. Then, the simulations were performed using the proposed neural network based controller)”, wherein “typical trajectory” corresponds to the input command for the component requested by an operator of the machine, which is related to velocity).
Song is considered to be analogous to the claimed invention because it is in the same field of controlling hydraulic actuated components using neural network. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified DAI to incorporate the teachings of Song and receive input command for the component requested by an operator of the machine. Doing so would aid the operator in precisely controlling the hydraulic actuated machinery in various conditions (Song pg 1, 1. Introduction: “In soil digging operations, several variables are interacting witch each other so as to make each operation unique.”).

Claims 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DAI in view of Power&Motion (NPL-Hydraulic valves).


    PNG
    media_image2.png
    528
    780
    media_image2.png
    Greyscale

FIG. 12

Regarding claim 8, DAI teaches the machine control system of claim 7. DAI further teaches wherein the hydraulic valve comprises valve solenoid, and the electric current is a valve solenoid current (par [0016]: “5) the step 4) to obtain the control signal as system input quantity of the electro-hydraulic control system module c4, c5 and c6, amplified by the power amplifier and electro-hydraulic proportional valve. converting the electric signal is a pressure signal for controlling each working oil cylinder pressure and to control the travel of each working oil cylinder, the lower an instant of movable arm, bucket, relative position of the bucket, through program conversion output is next transient excavating object and movable arm. the bucket rod, the relative position of the bucket”, wherein “electro-hydraulic proportional valve” is a hydraulic valve comprising a valve solenoid), but fails to specifically mention hydraulic valve comprises valve solenoid, and the electric current is a valve solenoid current.
hydraulic valve comprises valve solenoid, and the electric current is a valve solenoid current (pg 2: “Typically, proportional valves use one or two proportional solenoids to move the spool by driving it against a set of balanced springs. The resultant spool displacement is proportional to the current driving the solenoids”; pg 9-10: “Fig. 12. A permanent magnet creates equal fluxes in the four air gaps of electromagnetic force motor that results in net zero force on the armature. Current into the coil in the direction shown, for example, strengthens flux in gaps B and D and weakens flux in gaps A and C. Now there is a net force to the left, pushing the poppet against the nozzle. Through control of force, the current controls output pressure”, wherein solenoids are widely used in “electro-hydraulic proportional valve” to control the displacement or pressure in the hydraulic valve).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified DAI to incorporate the teachings of Power&Motion and provide a valve solenoid. Doing so is well known in the field of “electro-hydraulic proportional valve” as it aids the user in controlling the hydraulic valve using a valve solenoid and current, thus allowing better control.

Regarding claim 13, it recites a machine having limitations similar to those of claim 8, and therefore is rejected on the same basis.

Regarding claim 18, it recites a method having limitations similar to those of claim 8, and therefore is rejected on the same basis.

Claims 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DAI and Park et al. (EP3093400B1, hereinafter Park).

Park is cited in the IDS received on 08/26/2020. 

Regarding claim 9, DAI teaches the machine control system of claim 1, but fails to specifically teach wherein the memory stores a plurality of sets of model weights corresponding to different types of events, and wherein the control mapping model selects the set of model weights from the plurality of sets of model weights based on an event type associated with the input command.
However, Park teaches wherein the memory stores a plurality of sets of model weights corresponding to different types of events (FIG. 4 element 316: “NN_1, NN_2, NN_3, NN_4”; par [0051]: “The signal selector 314 may select one or more signals able to be used to determine whether or not a load state of work which is currently being performed by the wheel loader is within a respective one of a plurality of individual load areas, for example, a respective one of at least four individual load areas, and may output the selected signal(s) to corresponding individual determining circuits (NN_1, NN_2, NN_3, NN_4) of the individual load area determiner 316. The signal selector 314 may select one or more signals able to be used to determine whether or not the load state of work currently performed by the wheel loader is within a respective one of at least first to fourth individual load areas which are divided according to work load which consumes the power output of the engine during a series of work states”, wherein NN_1 corresponds to light load neural network determiner, NN_2 corresponds to medium load neural network determiner which corresponds to “different types of events”), and wherein the control mapping model selects the set of model weights from the plurality of sets of model weights based on an event type associated with the input command (par [0071]: “The load state determiner 318 may analyze the output values from the first to fourth individual determining circuits to determine a load state of work currently performed by the wheel loader 10 or a state of work currently performed by the wheel loader 10. The load state determiner 318 may perform post-processing such as weighted applications on the output values from the individual neural network event, thus being equivalent to selects the set of model weights from the plurality of sets of model weights based on an event type associated with the input command as it would have the same result).
Park is considered to be analogous to the claimed invention because it is in the same field of controlling components of industrial vehicles using neural network. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified DAI to incorporate the teachings of Park and selects the set of model weights from the plurality of sets of model weights based on an event type associated with the input command. Doing so would allow the appropriate model to be selected based on the event type, thus improving fuel efficiency and preventing deterioration of operating performance (Park par [0003]).

Regarding claim 14, it recites a machine having limitations similar to those of claim 9, and therefore is rejected on the same basis.

Regarding claim 19, it recites a method having limitations similar to those of claim 9, and therefore is rejected on the same basis.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668